Citation Nr: 0916608	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-36 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to June 1972 and 
reportedly from July 1974 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2006, 
the Board remanded for further development.   

The Veteran perfected an appeal for service connection for a 
chronic low back disorder.  In an August 2007 rating 
decision, the RO granted service connection for chronic 
degenerative discogenic disease of the lumbosacral spine with 
status-post diskectomy and internal fixation with rod.  As 
this represents a full grant of benefits sought, the issue is 
no longer on appeal.

The Veteran perfected an appeal for an initial compensable 
rating for right ear hearing loss.  In August 2007, the RO 
granted service connection for bilateral hearing loss.  The 
Veteran did not perfect an appeal for bilateral hearing loss.  
However, since hearing loss is rated as a bilateral 
disability, the Board cannot consider right ear hearing loss 
without consideration of left ear hearing loss.  Thus, the 
Board will adjudicate the issue as an initial compensable 
rating for bilateral hearing loss. 


FINDING OF FACT

The veteran has Level I hearing in both the right and left 
ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2001, August 2006, and June 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  In August 2006, the RO also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in supplemental statements of the case 
dated in January 2008, July 2008, and September 2008.  The 
Veteran was able to participate effectively in the processing 
of his claim.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The Veteran contends that his hearing loss is more disabling 
than contemplated by the current non-compensable rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a non-compensable 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

VA afforded the Veteran an examination in September 2001.  
The following pure tone thresholds, in decibels, were 
recorded:





HERTZ




1000
2000
3000
4000
RIGHT

10
10
65
65
LEFT

10
20
70
75

The average pure tone threshold for the right ear was 38 and 
the average pure tone threshold for the left ear was 44.  
Speech discrimination was 100 percent bilaterally.    The 
diagnosis was moderately severe high frequency sensorineural 
hearing loss bilaterally. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 42 and 49 
is intersected with the line for 92 to 100 percent 
discrimination, the resulting designation is I for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under DC 6100.  
See 38 C.F.R. § 4.85(h).

VA afforded the Veteran an examination in December 2006.  The 
following pure tone thresholds, in decibels, were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
65
70
LEFT

20
35
70
75

The average pure tone threshold for the right ear was 43 and 
the average pure tone threshold for the left ear was 50.  
Speech discrimination was 100 percent in the right ear and 96 
percent in the left ear.  The diagnosis was mild sloping to 
severe sensorineural hearing loss bilaterally. 

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 50 and 57 
is intersected with the line for 92 to 100 percent 
discrimination, the resulting designation is I for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under DC 6100.  
See 38 C.F.R. § 4.85(h).

VA afforded the Veteran an examination in April 2008.  The 
following pure tone thresholds, in decibels, were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
60
65
LEFT

20
40
70
75

The average pure tone threshold for the right ear was 41 and 
the average pure tone threshold for the left ear was 51.  
Speech discrimination was 96 percent bilaterally. ear.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss bilaterally.  It was noted that the hearing loss would 
significantly impact daily communication function, but with 
hearing aids and customary accommodation, should not 
adversely impact on his ability to both find and maintain 
gainful employment.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 50 and 57 
is intersected with the line for 92 to 100 percent 
discrimination, the resulting designation is I for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under DC 6100.  
See 38 C.F.R. § 4.85(h).

Although the Veteran unquestionably has hearing loss, it is 
not to a degree that warrants compensation.  The RO, in 
assigning an initial noncompensable rating, has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's hearing loss was compensable.  He 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability markedly 
interferes with his employment.  On his February 2008 
application for total disability evaluation based on 
individual unemployability, the Veteran indicated that he was 
unable to work due to his anger, use of abusive language, 
breaking of tools, and back disability.  An April 2008 VA 
general medical examination report noted that the Veteran 
left his employment in construction in June 2006 due to his 
lumbar spine disability.  The April 2008 VA examiner 
indicated that the Veteran's hearing loss should not 
adversely impact on his ability to both find and maintain 
gainful employment.  The existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

An initial compensable rating for bilateral hearing loss is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


